         Case 1:18-cv-02119-ELH Document 53 Filed 03/31/20 Page 1 of 2



             Case 1:18-cv-02119-ELH Document 52-1 Filed 03/31/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                              NORTHERN DIVISION

FREDERICK J. BRENNAN,                       )
                                            )
                       Plaintiff,           )
                                            )
        v.                                  ) Case No. 1:18-cv-02119-ELH
                                            )
DELUXE CORPORATION,                         )
                                            )
                       Defendant.           )
                                            )


                                        ORDER

      Upon consideration of Defendant’s Consent Motion to Modify the Court’s Scheduling

Order, it is hereby ORDERED that such Motion is GRANTED.

      It is FURTHER ORDERED that the deadlines be modified as set forth below:
 Original Date    New Date              Event

 April 1, 2020      June 19, 2020           Deadline for completion of discovery

 April 8, 2020      June 26, 2020           Deadline for serving Requests for Admissions

 April 29, 2020     July 17, 2020           Deadline for filing dispositive motions

 May 29, 2020       August 17, 2020         Deadline for responses opposing dispositive
                                            motions

 June 12, 2020      August 26, 2020         Deadline for filing any reply brief in response
                                            to an opposition



      SO ORDERED this 31st day of March, 2020.
Case 1:18-cv-02119-ELH Document 53 Filed 03/31/20 Page 2 of 2




                              /s/
                     Ellen Lipton Hollander
                     UNITED STATES DISTRICT JUDGE

                                                                42367647.1
